Citation Nr: 0500980	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for bilateral pes cavus, status post Jones procedure 
and amputation, left little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts. In that decision, the RO denied the 
veteran's claims for service connection for multiple 
sclerosis and for an increased rating for bilateral pes 
cavus, status post Jones procedure and amputation, left 
little toe (bilateral foot impairment).  The veteran filed a 
notice of disagreement in October 2001.  The RO furnished the 
veteran a statement of the case in February 2002 and received 
the veteran's substantive appeal in May 2002.  

The veteran presented testimony during a hearing at the RO in 
May 2002 and December 2003.  The testimony pertained to the 
then pending claims for service connection for multiple 
sclerosis and entitlement to a total disability evaluation 
due to individual unemployability.  A transcript of the 
proceedings is of record.  

During the pendency of the appeal, the RO granted the claim 
for service connection for multiple sclerosis.  Hence, that 
issue is no longer before the Board on appeal.  


FINDING OF FACT

The veteran's bilateral pes cavus, status post Jones 
procedure and amputation, left little toe is manifested by 
well healed surgical scars, stasis dermatitis, trace edema, 
and with inability to flex or extend all but his great toes 
of his right and left feet.







CONCLUSION OF LAW

The criteria for the assignment of a combined 40 percent 
disability rating, but not higher, for bilateral pes cavus, 
status post Jones procedure and amputation, left little toe, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.25, 4.27, 4.68, 4.71a, Diagnostic Codes 5172, 
5278 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, by way of October 2002 and August 2003 
letters, pursuant to the VCAA, the RO advised the appellant 
to submit or identify evidence showing an increase in his 
service-connected bilateral foot impairment, he was asked to 
identify and provide authorizations from private physicians 
showing treatment of his disability and also advised that VA 
would assist him in obtaining any records.  The August 2003 
letter further advised the appellant which evidence the RO 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R.             § 3.159(b).

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted private medical 
evidence in support of his claim, he was afforded 
opportunities to present testimony during hearings in support 
of his claim, and he was afforded a VA examination.  The 
veteran or his representative has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The service medical records indicate that in 1977, the 
veteran underwent a proximal interphalangeal resection of the 
toes of the right foot.  In 1978, he underwent a Jones 
procedure and proximal phalanx resection on the left foot.  

Service connection for bilateral pes cavus, status post 
surgical correction of hammertoes, was granted by a May 1979 
rating decision.  A prestabilization rating of 50 percent was 
assigned.  Based on the results of the VA examination in 
February 1980, the RO assigned a 30 percent disability rating 
for the veteran's bilateral foot disability, effective from 
June 1, 1980.  

In September 1982, the veteran underwent a Jones procedure on 
the toes of the right foot and amputation of the left little 
toe.  In March 1985, he underwent a chevron osteotomy with C-
wire fixation of the left second metatarsal, transverse 
osteotomy of the left fifth metatarsal with C-wire fixation 
and proximal interphalangeal joint fusion with C-wire 
fixation, left fourth toe.  

In April 2001, the veteran filed a new claim for an increased 
rating for his bilateral foot disability.  In support of this 
claim, the veteran was afforded a VA examination in June 
2001.  The physical examination disclosed that he had stasis 
dermatitis in both feet but without any open lesions.  There 
was trace edema.  There was a well-healed 5-centimeter scar 
on the dorsum of his right foot.  The scar was nontender and 
did not result in ulceration or breakdown of the skin.  There 
were vertical scars on the left foot that were well healed, 
non-tender and did not result in any underlying tissue loss.  
The veteran's left fifth toe amputation site was well healed.  
His second, third, and fourth toes on the left foot were 
straight and without any movement.  He could not flex or 
extend the toes of the left foot.  On the right foot, his 
toes were fused.  There was no motion on the second, third, 
fourth, and fifth toes.  He was unable to flex or extend the 
right toes.  

The veteran testified during a hearing at the RO in May 2002 
and December 2003.  However, his testimony primarily focused 
on a then-pending claims for service connection for multiple 
sclerosis and for individual unemployability. 

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's bilateral pes cavus, status post Jones 
procedure and amputation of the left little toe, is currently 
rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  Under that Diagnostic Code, a 30 
percent evaluation is warranted for bilateral claw foot with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads.  A 50 percent 
evaluation is warranted for bilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, a 30 percent evaluation is 
warranted for severe foot injury.  38 C.F.R. § 4.71a.  Thus, 
30 percent is the highest rating available under Diagnostic 
Code 5284.

Under Diagnostic Code 5172, amputation of one or two toes, 
other than the great toe, with removal of the metatarsal 
head, contemplates a 20 percent evaluation.  Amputation of 
one or two toes, without removal of the metatarsal head, is 
noncompensable (zero percent disabling).  38 C.F.R. § 4.71a.  
Thus, 20 percent is the highest rating that is available 
under Diagnostic Code 5171.  A higher amputation rating would 
only be available if the veteran's great toe was amputated, 
or all of his toes were amputated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5171 and 5170.

Additionally, under Diagnostic Code 5166, a 40 percent 
evaluation is warranted for amputation proximal to the 
metatarsal bones of the forefoot (more than one-half of 
metatarsal loss) under; or for loss of use of the foot, under 
Diagnostic Code 5167, at 40 percent.  38 C.F.R. § 4.71a; see 
also 38 C.F.R. § 4.68 (regarding the amputation rule).

A careful and considered review of the record discloses that 
the veteran's service-connected bilateral foot impairment is 
manifested by inability to flex or extend all but his great 
toes of his feet.  The above findings are consistent with the 
currently assigned 30 percent evaluation under Diagnostic 
Code 5278.  With respect to whether a higher rating is 
available under that diagnostic code, the evidence on file 
does not demonstrate marked contraction of the plantar 
fascia, all toes hammertoes, or painful varicosities.  While 
there is some evidence of dropped forefoot, such has been 
linked to the veteran's service-connected multiple sclerosis, 
and the disability evaluation assigned for that condition 
under Diagnostic Code 8520 specifically contemplates foot 
drop.  Thus, to assign a higher evaluation due to the foot 
drop would violate the rule against "pyramiding."  
38 C.F.R. § 4.14 (2004).

Upon review of the evidence of record, the Board finds, 
however, that a separate 20 percent evaluation is warranted 
for amputation of the left little toe.  Pursuant to 
Diagnostic Code 5172, amputation of one or two toes, other 
than the great toe, with removal of the metatarsal head 
warrants a 20 percent evaluation.  In this case, the evidence 
shows that the veteran's does not have a left little toe.  
There is no competent evidence to show that he retained the 
metatarsal head.  Thus, resolving all reasonable doubt in 
favor of the veteran, a separate 20 percent evaluation is in 
order.

The Board also finds that the record presents no basis for 
assignment of any additional compensable evaluation for 
surgical scars.  Although the record documents the presence 
of surgical scars on both feet, the record does not contain 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability, related to 
the scars.  The evidence does not reflect that the scars are 
swollen or tender.  Additionally, there is no indication that 
the scars are otherwise symptomatic.  As such, a separate 
rating for surgical scars is not warranted.  See Chelte v. 
Brown, 10 Vet. App. 268, 271-2 (1997) (an asymptomatic scar 
does not constitute a current disability).

Therefore, as discussed in detail above, the Board determines 
that the veteran's bilateral foot impairment most closely 
approximates a combined 40 percent rating under Diagnostic 
Code 5172, for amputation of one toe, at 20 percent; and a 30 
percent rating under 5278, for acquired bilateral claw foot.  
38 C.F.R. § 4.25.  Accordingly, an increased rating for the 
bilateral pes cavus, status post Jones procedure and 
amputation of the left little toe, is granted, to the extent 
that a combined 40 percent rating is appropriate.  38 C.F.R. 
§ 4.68.  The Board has given the veteran all reasonable doubt 
in this award.




ORDER

An increased 40 percent combined disability rating for 
bilateral pes cavus, status post Jones procedure and 
amputation of the left little toe, is granted, subject to the 
law and regulations governing payment of monetary benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


